***Text Omitted and Filed Separately with the Commission

Confidential Treatment Requested

Under 17 C.F.R. Sec. 200.80(b)(4),

200.83 and 240.24b-2

 

MANUFACTURNG SERVICE AGREEMENT

This Manufacturing Agreement (“Agreement”) is entered into by and between
Solectron Corporation, a Delaware Corporation, (“Parent”), by and on behalf of
itself and its wolly-owned subsidiaries, Solectron Technology Sdn. Bhd,
incorporated under the laws of Malaysia (“ST/Penang”), and Shinei Internatinal
Pte. Ltd., incorporated under the laws of Singapore (ST/Shinei”) (Parent,
ST/Penang, and ST/Shinei collectively referred to hereinafter as “Solectron”),
and Exabtye Corporation, a Delaware corporation (herinafter “Customer”).
Solectron and Customer hereby agree as follows:

1.0

Precedence

 

 

1.1

This Agreement is intended by Solectron and customer to serve as a basic set of
operating conditions regarding their respective business relationship. Customer
desires to have Solectron manufacture certain products that will be described in
Statement(s) of Work issued from time-to-time (“Product” or Products”).
Solectron desires to manufacture such Products for Customer.

 

1.2

It is the intent of the parties that Products be manufactured in accordance with
the Customer’s specifications as stated in a Statement of Work. The parties’
mutual goals include the availability of quality products when and in the
quantities needed and based on workmanship and quality starndards. Furthermore,
Customer and Solectron will jointly strive to achieve value pricing consistent
with prudent practices to balance low cost, available services and material
availability.

 

1.3

It is the intent of the parties that this Agreement together with all statements
of work and schedules prepared and agreed on by the parties in accordance with
the terms hereof shall prevail over the terms and conditions of any purchase
order, acknowledgement form or other instrument.

 

1.4

Solectron and Customer are parties to that certain Agreement for Debt
Restructuring and Modification of Manufacturing Terms dated as of September 1,
2003, as amended from time to time (the “Restructuring Agreement”). The terms of
this Agreement govern the parties’ arrangement for manufacturing services
commencing as of the date of this Agreement, and nothing in this Agreement shall
be deemed or urged to alter, modify, impair, of in any manner vitiate the rights
and obligations of the parties under the Restructuring Agreement.

 

1

 


--------------------------------------------------------------------------------



 

 

 

1.5

This Agreement together with all statements of work and schedules prepared and
agreed on by the parties in accordance with the terms hereof constitutes the
entire agreement of the parties concerning the subject matter covered herein,
and shall supersede all prior discussions and all oral or written agreements
between the parties. This Agreement may be executed in one or more counterparts,
which will constitute one document. This Agreement may be executed and delivered
by facsimile transmission. The parties agree that this Agreement together with
all statements of work and schedules prepared and agreed on by the parties in
accordance with the terms hereof may not be modified except in writing signed by
both parties.

2.0

Purchase Orders/Specifications

 

 

2.1

All services contemplated under this Agreement will be set forth in purchase
orders submitted in writing by Customer that will describe the work to be
performed; the pricing for such work, and any supplemental terms that
additionally apply to such work. Solectron will not be bound by any term of a
purchase order unless Solectron has agreed to such term in writing. Solectron
reserves the right, exercisable in its sole discretion, to decline to accept any
purchase order from Customer or any term contained in a purchase order from
Customer.

 

2.2

Each purchase order submitted by Customer will also provide sufficiently
detailed, objective, physical specifications for work to be performed by
Solectron.

 

2.3

Solectron shall have the exclusive right to determine the manufacturing services
to be rendered by each of ST/Penang and ST/Shenei under this Agreement.

3.0

Term

 

 

3.1

This Agreement shall be effective on May 25, 2004 (the “Effective Date”), and
shall remain in force until December 31, 2004. Any renewal or extension of the
term of this Agreement must be in writing and signed by both of the parties.

4.0

Product Schedule

 

 

4.1

Subject to adjustments in production and delivery schedule pursuant to Sections
6.3 and 12.5 of this Agreement, Solectron shall manufacture Products for
Customer in accordance with the production schedule to be



 

2

 


--------------------------------------------------------------------------------



 

 

agreed on in writing by the parties no later than thirty (30) days after the
Effective Date (the “Production Schedule”). Subject to Solectron’s right to
adjust the product and delivery schedule in accordance with Sections 6.3 and
12.5 hereof, the Production Schedule set forth in Schedule 4. shall be modified
only by a writing signed by both Customer and Solectron.

5.0

Purchase Orders and Price Review

 

 

5.1

Customer has issued to Solectron an irrevocable firm purchase order (“Order”)
for all of the Products included in the Production Schedule.

 

5.2

Solectron and Customer agree to meet monthly during the term of this Agreement
to review pricing and determine whether any price change is required. Solectron
reserves the right to renegotiate pricing more frequently as required due to a
change in market conditions.

6.0

Material Procurement and Management

 

 

6.1

Customer shall be exclusively responsible for purchase and delivery to Solectron
of all materials necessary to the manufacture and delivery of the Products
pursuant to section 4.1 hereof.

 

6.2

Parties will agree on an acceptable pull demand process for consigned materials
delivery. Customer shall cause materials to be delivered to a single agreed hub/
warehouse in close proximity to each of Solectron’s designated manufacturing
sites in the amounts, quantities, and deadlines according to Solectron’s
material pull signals/ requests based on Customer’s Orders or the Production
schedule. Materials will be pulled by Selectron on a replenishment basis, to
replenish depleted inventory in Solectron’s facilities and taking into account
Solectron’s capacity, resources and Customer’s Orders.

 

6.3

Customer acknowledges and agrees that Solectron shall be entitled to
unilaterally adjust the Production Schedule set forth in Schedule 4.1 based on
delays in Customer’s delay in the schedule for delivery of materials set forth
in Schedule 6.2. Customer acknowledges that as a result of Solectorn’s
production floor scheduling requirements, a delay of a delivery of materials may
result in a delay in the production and delivery of the finished product greater
than the delay in delivery of the materials. Solectron will use reasonable
commercial efforts to minimize production delays due to delays in delivery of
materials.



 

3

 


--------------------------------------------------------------------------------



 

 

7.0

Customer Tooling and Consigned Materials

 

 

7.1

All customer tooling, inventory, consigned materials and/or equipment furnished
to Solectron or paid for by the Customer in connection with this Agreement
shall:

 

 

7.1.1

Be clearly marked and title to such property shall remain in the name of the
Customer.

 

7.1.2

Be kept free of liens and encumbrances

 

 

7.1.3

Unless otherwise agreed, Customer is responsible for the cost of all general
maintenance of Customer tooling/equipment, including without limiting, all
calibration and repair of such equipment, except to the extent caused by
Solectron negligence.

 

 

7.2

Liability for loss or damage to consigned material, in excess of a mutually
agreed allowance for shrinkage specified in the Statement of Work, will pass to
Solectron after Solectron has signed for receipt from the carrier and verified
the contents and part count of such consigned material. In no event shall
Solectron’s liability for loss or damage to such consigned materials exceed the
book value of the consigned materials. Liability for loss or damage to consigned
material, including finished Products produced from the consigned material, will
pass back to Customer upon Solecton’s tender of such consigned material or
finished Product to a carrier for shipment to Customer. Solectron shall return
all consigned equipment to Customer, upon request of Customer, in the same
condition as received by Solectron, with the exception of normal wear and tear.

 

 

7.3

Customer warrants that at the time of delivery of consigned material, Customer
has free and clear title to the consigned material. Customer warrants the
consigned material against faulty workmanship and materials, that it meets
applicable specifications and that any tooling, test, or other equipment
performs the functions on which Solectron will rely to manufacture the Product.

 

 

7.4

Customer shall have the option to replace or repair defective consigned
material. Customer shall reimburse Solectron for labor costs and other increased
costs due to production breaks caused by defective consigned material. Customer
shall also pay appropriate reschedule or cancellation fees or other increased
costs if Customer’s failure to provide consigned material interrupts Solectron’s
production schedule

 

 

7.5

The parties agree that Solectron shall be entitled to a Material Markup (MMU) as
per the agreed Pricing model between the parties for consigned materials
incorporated into the product(s) and as set forth in the terms of the purchase
orders as agreed to by Solectron.

 



 

4

 


--------------------------------------------------------------------------------



 

 

8.0

Delivery

 

 

8.1

Solectron will target 100% on time delivery, defined as shipment of Product by
Solectron within a window of three (3) days early and zero (0) days late (of
acknowledged date).

 

 

8.2

All shipments are [...***...]. Unless otherwise stated in an attachment to this
Agreement, Solectron will be exporter of record and Customer will be importer of
record for shipments requiring export from the US. Solectron will provide
itemized invoicing for any additional logistics services as agreed between the
parties.

 

 

8.3

Solectron will notify Customer of any potential delivery delays and the cause of
the delay.

 

 

8.4

If Solectron fails to make deliveries at the specified time and such failure is
caused by Soelctron, Solectron will , at no additional cost to Customer, employ
accelerated measures such as material expediting fees, premium transportation
costs, or labor overtime required to meet the specified delivery schedule or
minimize the lateness of the deliveries.

 

 

8.5

Customer and Soelctron will agree to minimum economic shipment quantities.

 

9.0

Flexibility

 

 

9.1

Customer may reschedule individual shipments of Product(s) (increases and
decreases) as follows:

 

9.2

Upside Flexibility: Solectron will use reasonable efforts to accommodate such
requests on a case-by-case basis. Requests for increased quantities will be
subject to additional charges and will be contigent upon manufacturing and
materials assembly cycle time, availability of material, personnel and capacity
resources. Such charges shall be reviewed and approved in writing by Customer
prior to the increase being implemented.

 

 

9.3

Downside Reschedules: Downside reschedules are permitted only with the prior
written agreement of Solectron.

 

10.0

Cancellation of Shipments

 

 

10.1

Intentionally Omitted

 

*Confidential Treatment Requested



 

5

 


--------------------------------------------------------------------------------



 

 

 

10.2

Customer’s requests to cancel shipments of Products will be reviewed
individually by Solectron and will be effective only with Solectron’s written
consent. In the event Solectron consents to the cancellation, cancellation
charges will be assessed as follows: (a) for shipments scheduled to ship within
[...***...] ([...***...]) days, cancellation charges shall be [...***...]
percent ([...***...]%) of the price of the Products being canceled. (b) for
shipments scheduled beyond [...***...] ([...***...]) days, cancellation charges
will include (i) the contract price of all finished Products and work in process
in Solectron’s possession, (ii) the cost of material inventory (including cost
of acquisition consistent with assembly pricing) and not returnable to the
vendor or usable for other customers, (iii) the cost of material on order
(including cost of acquisition consistent with assembly pricing) which cannot be
canceled, (iv) any vendor cancellation charges incurred with respect to material
canceled or returned to the vendor; (v) charges for non-recuring services
associated with work reduction or stoppage, including inventory mitigation
efforts, if applicable, and (vi) if applicable, capital equipment acquired to
support the shipments being canceled. Charges will be based on the date written
notice of a cancellation is received at Solectron.

 

10.3

Orders for tooling, equipment or non-recurring services are firm and not
cancelable .

 

11.0

Finished Goods Inventory

 

 

11.1

Unless otherwise agreed, Customer will take delivery of all Finished Goods
pursuant to Section 8.0 of this Agreement

12.0

Payment Terms

 

 

12.1

Solectron and Customer agree to payment terms of Net [...***...] ([...***...])
days from the date of invoice, subject to continuing credit approval by
Solectron and Customer’s maintenance of the letters of credit required under the
terms of the Restructuring Agreement.

 

12.2

Currency will be in U.S. Dollars unless specifically negotiated and reflected in
a Statement of Work or schedule to this Agreement

 

12.3

Customer shall be responsible for and pay all Taxes, duties, customs or similar
charges that Solectron may be required to collect and remit upon shipment of the
Product. For the purposes of this Agreement “Tax” or “Taxes” shall mean all
imposts, duties, withholdings, charges, fees, levies, or other assessments
imposed by any governmental or taxing authority, whether domestic or foreign,
including, but not limited to excise, property,

*Confidential Treatment Requested



 

6

 


--------------------------------------------------------------------------------



 

 

sales, use, transfer conveyance, license, registration, ad valorum, value added,
withholding franchise, stamp taxes and other similar taxes (including interest,
penalties, and additions to such Taxes), other than taxes on the income, assets,
facilities or personnel of Solectron, or attributable to business transactions
other than those contemplated in this Agreement.

12.5

Until the purchase price and all other charges payable to Solectron have been
received in full, Solectron retains and Customer grants to Solectron a

security interest in the Products delivered to Customer and any proceeds
therefrom.

 

12.6

If Customer fails to make timely payment or credit arrangements satisfactory to
Solectron, Customer shall be deemed to be in material breech of its obligations
under this Agreement. In this event, Solectron may in addition to any other
rights and remedies provide at law or in equity, suspend its performance under
this Agreement and withhold shipment of Products, refuse to accept further
orders, change credit and payment terms, request other assurances and/or take
any other action that Solectron, in its sole discretion, deems appropriate until
Customer makes other arrangements satisfactory to Solectron. In the event
Customer does not cure the material breach or make alternative arrangements
satisfactory to Solectron, Solectron may, in its sole discretion, terminate this
Agreement, or exercise any and all rights and remedies provided at law or in
equity in this Agreement, including this Section.

13.0

Quality

 

 

13.1

Solectron shall manufacture the Products in accordance with normal customary
quality requirements, standards and expectations unless otherwise specified in
the Statement of works.

14.0

Engineering Changes

 

 

14.1

Customer may, upon advance written notice to Solectron, submit engineering
changes for incorporation into the Product. This notification shall include
documentation to effectively support an investigation of the impact of the
engineering change. Solectron will undertake reasonable efforts to review the
engineering change and provide initial evaluation to Customer within two (2)
weeks. If any such change affects the price, delivery, or quality performance of
said Product, ans equitable adjustment will be negotiated between Solectron and
Customer prior to implementation of the change. Solectron will implement the EC
upon the approval of the Customer. In the event Customer requests that a change
be implemented prior to Solectron’s evaluation of pricing and schedule



 

7

 


--------------------------------------------------------------------------------



 

 

impact, Solectron will undertake reasonable efforts to perform as directed and
Customer will be liable for all costs associated with such implementation,
including excess and obsolete inventory.

 

14.1

Solectron agrees not to undertake significant changes, design changes, or
process step discontinuance affecting electrical performance and/or mechanical
form and fit without prior written notification and concurrence of the Customer

15.0

Intellectual Property

 

 

15.1

The parties expressly acknowledge and agree that, except as specifically
provided in this Agreement, at no time shall either party acquire or retain, or
appropriate for its own use, any right, title or interest in or to any of the
other party’s Intellectual Property. Neither party takes any action that might
impair in any way any right , title or interest of the other party in or to any
of the parties’ respective Intellectual Property.

 

15.2

Subject to the terms and conditions of this Agreement, Customer grants to
Solectron a non-exclusive, nontransferable limited right and license to use
Customer’s Intellectual Property as specifically set forth herin to perform the
services for Customer under this Contract. Solectron agrees not to decompile,
disassemble, or otherwise reverse engineer any Customer Intellectual Property or
equipment provided to Solectron for performance of the Services.

 

15.3

Customer and Solectron agree that any improvements and modifications to the
intellectual property of Customer will be deemed part of Customer’s Intellectual
Property or Product Specifications to be used by Solectron in the performance of
the Services under this Contract and will constitute the property of Solectron.

 

15.4

Customer and Solectron agree that any processes, proprietary information, and/or
intellectual property that is independently developed and discovered by
Solectron during any period in which Solectron is performing the service under
this Agreement will be deemed the exclusive property of Solectron

 

15.5

Customer and Solectron agree to execute such documents and take such other steps
as may be required to perfect and protect each other’s proprietary rights.



 

8

 


--------------------------------------------------------------------------------



 

 

 

15.6

Customer warrant that it is the owner of all proprietary rights in the
information provided to Solectron in order to manufacture the Products, and that
it has the unqualified right to make available to Solectron, material and other
information, including drawings, designs and specifications. Additionally,
Customer warrants and represents that it is the owner of software provided by
Solectron hereunder and/or has the right to supply the software. Customer hereby
grants to Soelctron a license to use and reproduce the software, and any other
documentation or information provided to Solectron for the purposes contemplated
by this Agreement.

16.0

Confidential Information

 

 

16.1

Solectron and Customer agree to execute, as part of this Agreement, a
Nondisclosure Agreement for the reciprocal protection of confidential
information. Notwithstanding any provision to the contrary contained in the
Nondisclosure Agreement, the Nondisclosure Agreement shall be in full force and
effect during the term of this Agreement and any renewals thereof.

 

16.2

Subject to the terms of the Nondisclosure Agreement and the proprietary rights
of the parties, Solectron and customer agree to exchange, at least
semi-annually, relevant process development information and business plans to
include market trends, process technologies, product requirements, new product
developments, available capacity and other information to support technology
advancements by both Soelctron and Customer.

17.0

Warranty

 

 

17.1

Solectron warrants for a period of [...***...] ([...***...]) year from the date
of manufacture of the Product that (i) the Product will conform to the
specifications applicable to such Product at the time of its manufacture, which
are furnished in writing by Customer and accepted by Solectron; and (ii) such
Product will be free from defects in workmanship.

 

17.2

CUSTOMER’S SOLE AND EXCLUSIVE REMEDY AND SOLECTRON’S ENTIRE LIABILITY FOR BREACH
OF WARRANTY I S AS STATED IN THIS SECTION.

*Confidential Treatment Requested



 

9

 


--------------------------------------------------------------------------------



 

 

17.3

In the event that any Product manufactured shall not be in conformity with the
foregoing warranties, Solectron shall, at Solectron’s option, either credit
Customer for any such nonconformity (not to exceed the purchase price paid by
Customer for such Product and within the time period consistent with Customer
Payment terms contained herein), or, at Solectron’s expense, replace, repair or
correct such Product. Customer agrees to pay a screening fee and other
associated fees, including transportation, for assemblies submitted for warranty
work that are not packed appropriately, do not duplicate the alleged failure
when tested by Solectron, or are to be tested against a later version test
software than was used at the time of manufacture.

17.4

Solectron shall have no liabililty or responsibility for any costs, losses or
damages due to defective or failed Product claims to the extent that the claims
result from: (a) Solectron’s compliance with Customer’s supplied Specifications
and/or manufacturing processes, (b) inadequate operating environment, accident,
disaster, neglect, abuse, or misuse, (c) design flaws or design parameters
exceeding or violating component specifications, (d) external or environmental
factors after shipment from Solectron (e) follow-on handling, processing, or
manufacturing of Products after shipment from Solectron (f) repair, attempted
repair, modification, or alteration of the Product by a party other than
Solectron (g) electrostatic discharge damage (not caused by Solectron), and (h)
defects related to components provided by third party suppliers selected by
Customer, which defects Solectron could not reasonably detect, prevent, or
control, and (i) Products for which Customer has not provided functional or
other tests to adequately diagnose failures.

17.5

Solectron makes NO WARRANTY as to software that is supplied on an “AS IS” basis.
Likewise, Solectron makes a NO WARRANTY as to prototypes, pre-production units,
or units shipped at Customer’s request with less than the testing provided for
in the work order for production units.

17.6

Solectron provides NO WARRANTY that the product(s) is fit for the life support
market or to be used in life support systems, critical care applications, human
implantation, commercial aviation, nuclear facilities or systems or any other
applications where product failure could lead to injury to persons, loss of
life, or catastrophic property damage.



 

10

 


--------------------------------------------------------------------------------



 

 

 

17.7

THE WARRANTIES CONTAINED IN THIS SECTON ARE IN LIEU OF, AND SOLECTRON EXPRESSLY
DISCLAIMS AND CUSTOMER WAIVES ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR ARISING BY COURSE OF DEALING OR PERFORMANCE, CUSTOM, USAGE
IN THE TRADE OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES
OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR USE.

18.0

Termination

 

 

18.1

If either party fails to meet any one or more of the terms and conditions as
stated in this Agreement, Solectron and Customer agree to negotiate in good
faith to resolve such default. If the defaulting party fails to cure such
default or submit an acceptable written plan to resolve such default within
thirty (30) days following notice of default, the nondefaulting party shall have
the right to terminate this Agreement by furnishing the defaulting party with
thirty (30) days written notice of termination; provided that if Customer fails
to timely pay Solectron for any Product manufactured and shipped under the terms
of this Agreement, Solectron may immediately suspend manufacture or shipment of
Product and may terminate this Agreement on ten (10) days’ written notice.

 

18.2

Solectron shall have the right to terminate this Agreement without notice or
other action on the occurrence of an Event of Default under the Restructuring
Agreement.

 

18.3

This Agreement shall immediately terminate should either party; (i) become
insolvent; (ii) enter into or file a petition, arraignment or proceeding seeking
an order for relief under the bankruptcy laws of its respective jurisdiction;
(iii) enter into a receivership of any of its assets or; (iv) enter into a
dissolution of liquidation of its assets or an assignment for the benefit of its
creditors.

 

18.4

Either Solectron or Customer may terminate this Agreement without cause by
giving ninety (90) days advance written notice to the other party. In the event
of termination without cause, Solectron will continue shipment of all orders
accepted prior to the date of notice and Customer will remain obligated to
accept and pay for such deliveries at the current pricing.



 

11

 


--------------------------------------------------------------------------------



 

 

 

18.5

Subject to the terms and conditions of this Agreement, upon termination of the
Agreement or individual Statement of Work, Customer agrees to reimburse
Solectron for all inventory purchased or manufactured and all charges or costs
for which Solectron may be liable or which Solectron may have reasonably
incurred in the course of performance of this Agreement or an individual
Statement of Work, Cancellation Charges or charges associated with a reschedule.

 

18.6

Termination or expiration of this Agreement does not relive either party of
obligations incurred prior to termination or expiration. The provisions of
Sections 12.0, 12.5, 15.0, 16.0, 17.0, 18.0, 20.0, 22.0, 24.0 of this Agreement
will survive the termination of this Agreement.

19.0

Intentionally Omitted

 

20.0

Limitation of Liability

 

 

20.1

IN NO EVENT, WHETHER AS A RESULT OF BREACH OF CONTRACT, WARRANTY, TORT,
(INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCT LIABILITY, OR OTHERWISE, SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDETAL, CONSEQUENTIAL,
OR EXEMPLARY DAMAGES OR ANY KIND, INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS,
LOSS OF USE OR DATA OR INTERRUPTION OF BUSINESS, WHETHER OR NOT EITHER PARTY WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 

20.2

Solectron will perform work per specifications provided by Customer. Therefore,
Solectron shall not be liable for nor ensure the technical adequacy or design of
the product(s); nor shall Solectron be liable for the safety or regulatory
compliance of the Product(s), including but not limited to ensuring that the
Products meet applicable government or responsible agency regulations. Should
the Products or changes fail to meet the applicable approvals, standards or
regulations, Solectron may cease production until Customer and Solectron agree
to required changes and applicable qualifications are met, without being in
breach of this Agreement. Customer is responsible for obtaining required
approvals relative to any changes and will be responsible for all costs
attributable to such requirements. Customer agrees to indemnify and save
Solectron harmless from and against all losses, expenses or damages arising out
of any claim resulting from Solectron’s compliance with Customer’s
specifications.



 

12

 


--------------------------------------------------------------------------------



 

 

 

21.0

Intellectual Property Indemnification

 

 

21.1

Customer will defend, at its expense, any action or claim brought against
Solectron or its subsidiaries alleging that Products provided by Solectron under
this Agreement infringe any patent, copyright, trademark, or any other
proprietary right, and Customer will pay all costs and damages (including
attorney’s fees) incurred by Solectron or its subsidiaries in such actions that
are attributable to such actions or claims; provided that Customer is promptly
informed in writing and furnished a copy of each alleged infringement and is
given authority, information, and assistance (at Customer’s expense) necessary
to defend or settle such claim.

22.0

Personal Injury Indemnification

 

 

22.1

Each party agrees to indemnify and hold the other harmless against any loss,
cost or expense, including reasonable attorneys’ fees, finally awarded against
the other in connection with a claim by a third party for personal injury or
property damage, to the extent that such damage is caused by a negligent act or
omission by the indemnifying party or its agents. Each indemnitors’ obligations
hereunder shall be conditioned upon receiving a prompt notice of each such claim
from the indemnitee and the sole authority to defend, and the indemnitee shall
cooperate and provide reasonable assistance to the indemnitor in defense of the
claim. Each party agrees to carry commercial liability, property damage, and
automobile liability coverage, including contractual endorsement and products
hazard coverage in reasonable amounts.

23.0

Independent Contractor; Competition

 

 

23.1

Each of the parties hereto shall conduct the work to be performed hereunder as
an independent contractor and not as an agent or employee of the other party.
Subject to the terms and conditions of this Agreement, each party shall choose
the means to be employed and the manner of carrying out its obligations
hereunder.

 

23.2

Nothing in this Agreement shall limit the right of Customer or Solectron to
develop, have developed, procure and/or market products or services now or in
the future, including any which may be competitive with those which are in the
subject of this Agreement. Neither party shall be required to disclose planning
information to the other.



 

13

 


--------------------------------------------------------------------------------



 

 

24.0

General

 

 

24.1

Each party to this Agreement will maintain insurance to protect itself from
claims (i) by the party’s employees, agents and subcontractors, (ii) for damages
because of injury to or destruction of tangible property resulting out of any
negligent act, omission or willful misconduct of the party or the party’s
employees or subcontractors, (iii) for damages because of bodily injury,
sickness, disease or death of its employees or any other person arising out of
any negligent act, omission or willful misconduct of the party or party’s
employees, agents or subcontractors.

 

24.2

Subject to Solectron’s right to designate the Solectron affiliate to perform the
manufacturing services pursuant to Section 2.3 of this Agreement, neither party
shall delegate, assign or transfer its rights or obligations under this
Agreement, whether in whole or part, without the written consent of the other
party which shall not be unreasonably withheld.

 

24.3

Failure by either party to enforce any provision of this Agreement shall not be
deemed to be a continuing waiver or a waiver of any other default or other term
and condition

 

24.4

Neither party shall be liable for any failure or delay in its performance under
this Agreement due to acts of God, acts of civil or military authority, fires,
floods, earthquakes, riots, wars or any other cause beyond the reasonable
control of the delayed party provided that the delayed party (i) gives the other
party written notice of such cause within fifteen (15) days of the discovery of
the event; and (ii) uses its reasonable efforts to remedy such delay in its
performance.

 

24.5

Each party agrees that it will not knowingly (a) export or re-export, directly
or indirectly, any technical data (as defined by the U.S. Export

Administration Regulations), including software received from the other under
this Agreement, (b) disclose such technical data for use in, or (c) export or
re-export, directly or indirectly, any direct product of such technical data,
including software, to any destination to which such export or re-export is
restricted or prohibited by U.S. or non-U.S. law without obtaining prior
authorization from U.S. Department of Commerce and other competent government
authorities to the extent required by those laws. This clause shall survive
termination or cancellation of this Agreement.

24.6

All notices required by this Agreement shall be in writing and delivered postage
paid to the addresses set forth below or at such other addresses as either party
may furnish to the other in writing:



 

14

 


--------------------------------------------------------------------------------



 

 

To Solectron:

Solectron Corporation

 

 

Attn: Corporate Legal Department

 

[...***...]

 

 

 

Solectron Corporation

 

 

Attn: Contracts Coordination

 

 

[...***...]

 

 

With copy to:

[...***...]

 

 

To Customer:

_______________________

 

 

Attn:

 

24.7

If any provision of this Agreement is held to be invalid, the other provisions
will not be affected.

24.8

The United Nations Convention for the International Sale of Goods (1980) is
hereby excluded and shall not apply to this Agreement.

 

24.9

The laws of the State of California shall govern the provisions of this
Agreement. Each party hereby submits to the jurisdiction of the Santa Clara
County Superior Court, sitting in San Jose, California, and hereby agrees that
venue of any dispute which arises hereunder is proper, appropriate and
acceptable in this state court. Exabyte agrees that any dispute arising in
connection with any effort by Solectron to collect

 

amounts due it from Exabyte shall not be subject to any requirement to seek
mediation or arbitration of the matter. In any action to enforce this Agreement,
the prevailing party shall be awarded all court costs and reasonable attorney
fees incurred.

AGREED:

SOLECTRON CORPORATION

EXABYTE CORPORATION

By:

By:

 

Name: Richard S. Schwacbe

Name: Carroll A. Wallace

 

Title: Global Credit Manager

Title: CFO

 

Date: 5/28/04

Date: 5/28/04

 

 

*Confidential Treatment Requested

 

 

15

 

 

 